DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 8/18/2020, 5/18/2021, 6/21/2021, and 9/2/2021 were considered and placed on the file of record by the examiner.

	


Claim Objections
Claim is objected to because of the following informalities:  
“perform a fluid analysis on the 3D model, and calculate an index value related to a blood flow in the blood vessel with respect to each of a plurality of positions in the ; 3D model,”
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte (US 9,087,147) in view of Hart et al. (US 8,548,778).

Regarding claim 1, Fonte teaches a medical information processing apparatus comprising; processing circuitry configured to:
obtain image data rendering a blood vessel of a patient (see figure 2, col. 50 lines 13-67, where Fonte discusses generating a 3D model of the arteries),
generate 3D model based on shape of the blood vessel of the patient (see figure 2, figure 20, figure 23, figure 26, figure 36, col. 50 lines 13-67, where Fonte discusses generating a 3D model of the arteries),
3D model, and calculate an index value related to a blood flow in the blood vessel with respect to each of a plurality of positions in the ; 3D model (see figure 2, figure 20, figure 23, figure 26, col. 50 lines 13-67, where Fonte discusses a fluid analysis of different regions on the 3D model of the arteries),
select a representative position from the plurality of positions in the 3D model (see figure 2, figure 20, figure 23, figure 24C, figure 26, col. 50 lines 13-67, where Fonte discusses a fluid analysis of different regions on the 3D model of the arteries),
cause a representative value which represents the index value corresponding: to the representative position in a predetermined display region (see figure 2, figure 20, figure 23, figure 24C, figure 26, col. 50 lines 13-67, where Fonte discusses a fluid analysis of different regions on the 3D model of the arteries),
receive an instruction from a user interface that represents changing a shape of the 3D model wherein the representative position from the plurality of positions in the 3D model is selected before the instruction representing changing the shape of the 3D model (see figure 2, figure 20, figure 23, figure 24C, figure 25, figure 26, col. 50 lines 13-67, where Fonte discusses the computer system may propose to the user revising the solid model 320 to indicate a widening of the LAD artery and the LCX artery to simulate inserting stents in these coronary arteries. The user may be prompted to choose the location and amount of widening (e.g., the length and diameter) corresponding to the location and size of the simulated stent),
perform a fluid analysis on the 3D model in which the shape of the 3D model is changed, and calculate an index value related to a blood flow in the blood vessel with respect to each of a plurality of positions in the 3D model in which the shape of the 3D model is changed (see figure 25, figure 26, col. 50 lines 58- col. 51 line 10, where Fonte discusses modified simulated blood flow model determined after widening portions of different locations),
cause the display to display the representative value which represents the index value corresponding to the representative position in which the shape of the 3D model is changed in the predetermined display region thereof used for displaying the representative value (see figure 26, para. col. 54 lines 38-45, where Fonte discusses the user may select and edit different segments of the reduced order model to simulate different treatment options and/or may edit various physiologic parameters. For example, intervention, such as insertion of a stent to repair of a diseased region, may be modeled by decreasing the resistance of the segment where the stent is to be inserted).
Fonte does not expressly teach set the representative position on the blood vessel to a same position as the position indicating the index value in the predetermined display region.  However, Hart teaches set the representative position on the blood vessel to a same position as the position indicating the index value in the predetermined display region (see figure 6, col. 15 lines 21-29, where Hart discusses the numerical value of the blood flow characteristic(s) and/or geometry information at the same location in the other model may also be displayed for comparison).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fonte with Hart to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to display three dimensional medical models.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Fonte in this manner in order to improve the display of dimensional model by displaying the same position and displaying data changes in affected positions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Fonte, while the teaching of Hart continues to perform the same function as 

Regarding claim 2, Fonte teaches wherein the shape of the 3D model is changed according to a user interaction associated with a designation of a stent placement position (see figure 26, para. col. 54 lines 38-45, where Fonte discusses the user may select and edit different segments of the reduced order model to simulate different treatment options and/or may edit various physiologic parameters. For example, intervention, such as insertion of a stent to repair of a diseased region, may be modeled by decreasing the resistance of the segment where the stent is to be inserted).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fonte with Hart to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to display three dimensional medical models.  

Regarding claim 3, Fonte teaches wherein the index value is a fractional flow reserve value, and the processing circuitry is configured to update the fractional flow reserve value at the representative position in response to changes in the shape of the 3D model (see figure 25, para. col. 50 lines 30-33, where Fonte discusses modified cFFR model determined based on a solid model created by widening a location).


Regarding claim 8, Fonte teaches wherein the processing circuitry is configured to generate the display image indicating, in a straight-on position, a position where the shape has changed in the 3D model, and cause the display to display the generated display image (see figure 25, col. 50 lines 30-33, where Fonte discusses modified cFFR model determined based on a solid model created by widening a location).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fonte with Hart to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to display three dimensional medical models.  

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 10 is rejected as applied to claim 1 as pertaining to a corresponding method.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The examiner suggest the applicant amend the independent claims to arranging the index value to be in a non-display state with respect to such a region where it is impossible to calculate an index value or such a region where the degree of reliability of the calculated index value is low (see specification pages 53-54).
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the processing circuitry is configured to cause the display to display a note indicating that the index value is in a non-display state for a region including a plague region.”

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The examiner suggest the applicant amend the independent claims to arranging the index value to be in a non-display state with respect to such a region where it is impossible to calculate an index value or such a region where the degree of reliability of the calculated index value is low (see specification pages 53-54).
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the processing circuitry is configured to cause the display to display a note indicating that the index value is in a non-display state for a region including a bypass region.”


6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The examiner suggest the applicant amend the independent claims to arranging the index value to be in a non-display state with respect to such a region where it is impossible to calculate an index value or such a region where the degree of reliability of the calculated index value is low (see specification pages 53-54).
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the processing circuitry is configured to cause the display to display a note indicating that the index value is in a non-display state for a region including a bridge region.”

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The examiner suggest the applicant amend the independent claims to arranging the index value to be in a non-display state with respect to such a region where it is impossible to calculate an index value or such a region where the degree of reliability of the calculated index value is low (see specification pages 53-54).
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the processing circuitry is configured to cause the display to display a note indicating that the index value is in a non-display state for a region including a calcified region.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Spilker et al. (US 2014/0249790) discusses modifying, for each of the plurality of treatment options, a three-dimensional model based on a simulated location of an inserted stent or bypass graft.
Taylor (US 2016/0070877) discusses physics-based model of blood flow through the patient's heart simulated during a selected level of physical activity.
Taylor et al. (US 2015/0342537) discusses creating a three dimensional model and performing analysis on the model.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663